ORDER
This court ordered a limited remand so the district court could state on the record whether the sentence remains appropriate now that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), has limited the guidelines to advisory status. See United States v. Paladino, 401 F.3d 471 (7th Cir.2005).
The district judge has now replied that he would today impose the same sentence, knowing of the guidelines’ advisory status. The range under the guidelines is 140 to 175 months, and Matchopatow’s sentence of 164 months and 19 days is toward the high end of the range. The defendant did not respond to our invitation to file an argument concerning the appropriate disposition of the appeal in light of the district court’s response. We do not see any reason why Matchopatow’s sentence would be deemed “unreasonable” in post -Booker practice. The judgment of the district court therefore is Affirmed.